J-S12023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JUSTIN CORLISS,

                        Appellant                   No. 1690 EDA 2015


                    Appeal from the Order April 16, 2015
              In the Court of Common Pleas of Monroe County
            Criminal Division at No(s): CP-45-CR-0001748-2013


BEFORE: MUNDY, J., OLSON, J. AND STRASSBURGER,* J.

MEMORANDUM BY OLSON, J.:                                FILED MAY 18, 2018

      Appellant, Justin Corliss, is once again before us pursuant to the

Pennsylvania Supreme Court’s order entered on February 23, 2018, which

vacated our March 9, 2016 disposition and remanded for our reconsideration

in light of its decision in Commonwealth v. Muniz, 164 A.3d 1189 (Pa.

2017). After considering Muniz, we vacate the trial court’s order entered on

April 16, 2015 and discharge Appellant for failing to comply with registration

requirements pursuant to 18 Pa.C.S.A. § 4915.1.

      The trial court summarized the facts and procedural history of this

case as follows:

        [… Appellant was] convict[ed] in 1998 for certain sexual
        offenses. [Appellant] was sentenced and served his full
        sentence, gaining release in 2008.     Upon his release,
        [Appellant] was subject to registration requirements of
        Megan’s Law as a sexual offender. On December 20, 2012,
        Act 91 of 2012 took effect, and was known as Megan’s Law

*Retired Senior Judge assigned to the Superior Court.
J-S12023-16


         IV. 42 Pa.C.S.A. § 9799.10, et seq.[1] This Act provided
         additional registration requirements for sexual offenders. At
         the time, [Appellant] was no longer serving a sentence, and
         he was not on parole or probation for any offenses.
         [Appellant, however,] was still required to register as a sex
         offender under [a] prior version[] of Megan’s Law, and he
         had not yet completed the time period in which he was
         required to register as such. In 2013, he allegedly failed to
         [report his vehicles to authorities, a newly-imposed
         registration    requirement     adopted     under     SORNA.
         Accordingly, the Commonwealth charged Appellant with
         three counts of failing to register properly pursuant to the
         requirements of 18 Pa.C.S.A. § 4915.1.]

         [Appellant] was initially represented by counsel who filed
         timely omnibus motions. [Appellant thereafter] discharged
         counsel and chose to proceed pro se in this matter in
         January 2014.

                                *          *       *

         [I]n an attempt to bring finality to the pre-trial issues raised
         by [Appellant] in this case, [the trial court entered an order
         allowing an appeal to be taken by permission under 42
         Pa.C.S.A. § 702(b) on April 16, 2015.]

Trial Court Opinion, 4/16/2015, at 1-2 (parenthetical omitted). This appeal

resulted.2



____________________________________________


1 This Act is commonly referred to as Pennsylvania’s Sexual Offender
Registration    and   Notification Act    (SORNA).      42      Pa.C.S.A.
§§ 9799.10- 9799.41. For ease of discussion, we will refer to it as such
throughout this memorandum.

2 On May 12, 2015, Appellant filed a pro se petition for an interlocutory
appeal by permission with this Court. On June 15, 2015, this Court entered
a per curiam order treating the petition for permission to appeal as a notice
of appeal under Pa.R.A.P 1316(a)(1).




                                           -2-
J-S12023-16



      On March 9, 2016, in an unpublished memorandum, we affirmed the

trial court’s order dismissing a habeas corpus petition filed by Appellant. In

our memorandum decision, we determined that SORNA was constitutional

and did not violate the ex post facto doctrine.     Accordingly, we sought to

remand the matter for trial on the Commonwealth’s charges for failing to

comply with registration requirements under 18 Pa.C.S.A. § 4915.1.

Thereafter, Appellant filed a petition for allowance of appeal with our

Supreme Court.    On February 23, 2018, the Pennsylvania Supreme Court

granted Appellant relief, vacated our decision, and remanded the case for

consideration of its July 2017 decision in Muniz.     We determined that no

further briefing or supplementation of the record was required under

Pa.R.A.P. 2140.   Thus, we will reconsider Appellant’s previously presented

issues in light of Muniz.

      Appellant presents the following issue for our review:

     1. Whether 42 Pa.C.S.A. § 9799.10, et seq. (Act 2012-91), as
        amended, applied to Appellant on its effective date contrary
        to the dicta of Commonwealth v. Richardson, 784 A.2d
126 [(Pa. Super. 2001)], and its progeny, as application of
        the Statutory Construction Act provides that [Appellant] was
        not subject to SORNA.

        Subquestion:

        Whether 42 Pa.C.S.A. § 9799.13(3) (Act 2012-91) identified
        [Appellant] as one who must register under SORNA, as he
        had not previously “failed to register.”

Appellant’s Brief at 8 (complete capitalization omitted).




                                     -3-
J-S12023-16



      Appellant claims that the trial court erred by finding the application of

SORNA was constitutional as applied to him. Appellant’s main contention is

that SORNA changes the legal consequences for conduct completed before

its effective date (i.e., as of Appellant’s 1998 conviction, there was no

requirement to register a vehicle). Appellant argues that at the time of his

conviction in 1998, he was not required to register his vehicles with the

Commonwealth “under the law in effect at that time (Megan’s Law I)” and

“SORNA makes [the failure to register a vehicle] a felony offense.”

Appellant’s   Brief   at   17.   Thus,   Appellant    suggests   SORNA    is   an

unconstitutional, ex post facto law. Id.       Because Appellant argues that he

was not subject to SORNA’s reporting requirements, he contends the

Commonwealth cannot charge him with failing to report his vehicles

pursuant to 18 Pa.C.S.A. § 4915.1.       Id.     For the reasons that follow, we

agree.

      A prior panel of this Court recently summarized Muniz as follows:

      [O]ur Supreme Court issued its decision in Commonwealth v.
      Muniz, 164 A.3d 1189 (Pa. 2017), announcing that SORNA
      registration requirements are tantamount to punishment.

      There, [Muniz] was convicted of two counts of indecent assault
      on February 7, 2007. [Muniz] failed to appear for his May 8,
      2007 sentencing hearing, absconding until he was arrested in
      Rhode Island in September 2014. At the time of his 2007
      sentence, “he would have been ordered to register as a sex
      offender with the Pennsylvania State Police for a period of ten
      years pursuant to then-effective Megan's Law III.” Muniz, 164
A.3d at 1193.




                                     -4-
J-S12023-16


     At his 2014 sentencing, [Muniz] was subject to SORNA's lifetime
     registration provisions, which had replaced Megan's Law III
     during the time he absconded. [Muniz] filed a post-sentence
     motion seeking the application of Megan's Law III's ten-year
     registration requirement. The trial court denied his motion.
     [Muniz] appealed to this Court, challenging the application of
     SORNA on the basis of the ex post facto clauses of the United
     States and Pennsylvania Constitutions. We affirmed his
     judgment of sentence.

     Our Supreme Court on appeal reversed our decision and vacated
     the portion of [Muniz’s] sentence that required his compliance
     with SORNA. Five of the six participating justices concluded that,
     despite the General Assembly's characterization of SORNA's
     registration provisions as nonpunitive, the provisions constitute
     punishment. They further concluded that a retroactive
     application of SORNA's registration provisions violates the ex
     post facto clause of the Pennsylvania Constitution. See id. at
     1223, 1239 (Wecht, J. concurring). The Court observed that
     [Muniz’s] seven-year absence from the Commonwealth did not
     affect its decision, because had [Muniz] been sentenced in 2007
     and subject to registration under Megan's Law III, his ten-year
     registration period, under Section 9799.13 of SORNA, would
     have converted to a lifetime registration when SORNA became
     effective. Id. at 1193 n.3.

     In light of our Supreme Court's announcement in Muniz, [this
     Court was] constrained to hold that SORNA's registration
     requirements    [were]   no    longer  merely  [] collateral
     consequence[s], but rather punishment.

Commonwealth v. Hart, 174 A.3d 660, 666–667 (Pa. Super. 2017)

(footnotes omitted).

     In this case, there is no dispute that Appellant completed service of his

underlying term of incarceration. He was not on probation or parole at the

time the legislature enacted SORNA.       Likewise, there is no dispute that

SORNA created additional registration requirements for Appellant, including

registration of his vehicles with the Commonwealth. In light of Muniz, these


                                    -5-
J-S12023-16



additional requirements were not collateral to Appellant’s conviction, but

constituted additional, retroactive punishment in violation of the ex post

facto doctrine. Thus, we are constrained to conclude that Appellant was not

required to comply with newly imposed registration requirements under

SORNA. Hence, because Appellant was not required to register his vehicles

with the Commonwealth, the Commonwealth could not subsequently charge

him with failing to do so.     Accordingly, we vacate the trial court’s order

denying Appellant relief and discharge Appellant for failing to comply with

registration requirements under 18 Pa.C.S.A. § 4915.1.

        Order vacated. Appellant discharged. Jurisdiction relinquished.

        Judge Mundy did not participate in the consideration or decision of this

case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/18




                                      -6-